 
Exhibit 10.32


Supplemental Agreement of Lease Agreement for Health Products Production
Workshops


This Agreement is entered in Wuqing Tianjin on December 31, 2007.


Party A: Tianjin Tianshi Biological Development Co., Ltd.
Address: No.6 Yuanquan Road, Wuqing New-tech Industry Park, Tianjin
Legal Representative: Yiqun Wu


Party B: Tianjin Tianshi Biological Engineering Co., Ltd.
Address: No.6 Yuanquan Road, Wuqing New-tech Industry Park, Tianjin
Legal Representative: Yiqun Wu


After sufficient negotiations, Party A and Party B agree to make the following
amendments to the “Lease Agreement for Health Products production Workshops”
(the “Lease Agreement”) which was entered into by Party A and Party B in Wuqing
Tianjin on the 31st day of October 2007.


1. The Leased Workshops in the Article 1.1 of the Lease Agreement is amended to
as follows. The total size of the Leased Workshops which Party A and Party B
acknowledged and agreed is amended to as 1,769.70 square meters.


No.
Floor
Size (Square Meters)
1
The First Floor of Workshop 2, Mixing Materials
130.50
2
The Third Floor of Workshop 2, Tea Bags
1,639.20
3
Total
1,769.70



2. The Article 4.1 of the Lease Agreement is amended to as “The rents is RMB
Twenty Four Dollars Fifty Cents (RMB24.5) per square meter per month, RMB Forty

 
 

--------------------------------------------------------------------------------

 

Three Thousand Three Hundred Fifty Seven Dollars Sixty Five Cents (RMB43,
357.65) per month, and RMB One Million Forty Hundred Thousand Five Hundred
Eighty Four Dollars Sixty Cents (RBM1, 040,583.6) in total through the lease
term”.


Any inconsistencies between this Supplemental Agreement and the Lease Agreement
shall, if any, be performed pursuant to this Supplemental Agreement. Any issue
not referred to in this Supplemental Agreement shall be performed in accordance
with the Lease Agreement.


This Supplemental Agreement which acts as a supplement to the Lease Agreement
has the same legal effect as the Lease Agreement and will be terminated or
rescinded when the Lease Agreement is terminated or rescinded.


This Supplemental Agreement will become effective as of the day on which this
Supplemental Agreement is signed and sealed by Party A and Party B.


This Agreement executes in two copies and each party takes one, which shall be
in the same legal effect.


Party A: Tianjin Tianshi Biological Development Co., Ltd
By:  /s/ Yiqun Wu
Name:  Yiqun Wu
Title:  Legal Representative


Party B: Tianjin Tianshi Biological Engineering Co., Ltd
By:  /s/ Yiqun Wu
Name:  Yiqun Wu
Title:  Legal Representative
 
 

--------------------------------------------------------------------------------



